PER CURIAM.
Appellee has moved to quash this appeal on the ground -that it is frivolous or taken only for the purpose of delay. Florida Appellate Rule 3.9(b), 31 F.S.A.
The factual background of this appeal, which seeks review of a summary final judgment for plaintiff-appellee in a garnishment proceeding, is identical with the case of American Southern Insurance Company v. Driscoll, Fla.App., 125 So.2d 105, in which we have this day filed our opinion holding that the garnishment proceeding should be dismissed. That disposition was based on the fact that we followed a former practice, which we have announced our intention to discontinue, whereby upon reversal of a final judgment sought to be enforced by the proceeding in garnishment we directed dismissal of the garnishment proceeding. However, in regard to the motion to quash now under consideration, the situation is different in that we have affirmed, rather than reversed, the judgment in the tort action the enforcement of which provided the basis for the garnishment involved on this appeal. See the case of Springfield v. Williams, Fla.App. 125 So.2d 145.
*108The motion to quash this appeal is granted on the authority of the within cited Driscoll case.
STURGIS, Acting Chief Judge, CARROLL, DONALD, J., and MASON, ERNEST E., Associate Judge, concur.